           Case 1:21-cv-01904-UA Document 4 Filed 03/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CAMERON YATES
      Plaintiff,

      -against-                                                 No. 21 Civ. 1904 (CM)(GWG)

 NEW YORK CITY, et al.
       Defendants.


                                               ORDER
McMahon, C.J.:

        The Court, having been informed that this case, originally filed on March 4, 2021, is related
to an earlier-filed action, directs that it be consolidated with the cases that currently make up In re:
New York City Policing During Summer 2020 Demonstrations; 1:20-cv-08924 (CM) (GWG).

        In the related case statement, counsel for plaintiff asked that this case not be consolidated
with the other cases for any purpose, because this case involves a single plaintiff who was injured
in a single incident. That request is DENIED.

        Plaintiff asked that this case be deemed related to the earlier-filed cases. And so it is. In
fact, Cameron Yates is undoubtedly a member of one or more of the proposed classes of plaintiffs
in one or more of the previously consolidated cases, since the plaintiff admits that he was injured
on a day encompassed by the previously filed lawsuits (May 30, 2020). Of course, Mr. Yates does
not have to participate in a class action; he can opt out and bring his own case if he wishes to do
so. But the issues comprehended by his complaint are – by his own admission – identical to the
issues raised in the cases that he himself deems to be related. Therefore, Yates will be put on
exactly the same discovery and motion schedule as all the rest of the plaintiffs in these related
actions. His case is subject to all the deadlines in the order signed by this court on February 22,
2021, which appears as Docket #40 in Payne v. DiBlasio, 20 Civ. 8924.

       In particular, all future filings in this action must be filed under No. 20 civ. 8924, which is
the lowest docket number of these related cases.

Dated: March 8, 2021


                                                       ____________________________________
                                                                   Chief Judge
BY ECF TO ALL PARTIES

                                                   1
